Citation Nr: 0928743	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claim.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

This case was previously before the Board in May 2007, at 
which time it was remanded for additional development.  As an 
initial matter, the Board finds that the development directed 
by that remand has been completed, and, thus, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran is service connected for major depression, 
evaluated as 100 percent disabling; arthritis of the lumbar 
and thoracic spines, evaluated as 20 percent disabling; and 
residuals of an appendectomy scar, evaluated as 
noncompensable (zero percent disabling).

3.  The record indicates that the Veteran is so helpless due 
to his service-connected disabilities that he is in need of 
the regular aid and attendance of another person.




CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on the need for aid and attendance are 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.352, 4.3, 4.7 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in December 2003, July 2006, 
August 2007, and May 2008.  Taken together, these letters 
informed him of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  Further, the 
August 2007 and May 2008 letters included the information 
regarding disability rating(s) and effective date(s) mandated 
by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder.  The Veteran has had the opportunity to 
present evidence and argument in support of this claim, and 
nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As part of his June 2004 Substantive Appeal, he indicated he 
did not desire a Board hearing in conjunction with this 
appeal.  Moreover, he was accorded VA examinations regarding 
this case in October 2003 and August 2008, which made 
detailed findings regarding the symptomatology associated 
with his service-connected disabilities.  As such, the Board 
finds these examinations are sufficient for resolution of 
this case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board further observes that, for the reasons stated 
below, it concludes that the Veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance.  Accordingly, any deficiency regarding VA's 
duties under the VCAA has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. 
§ 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

In this case, the Veteran is service-connected for major 
depression, evaluated as 100 percent disabling; arthritis of 
the lumbar and thoracic spines, evaluated as 20 percent 
disabling; and residuals of an appendectomy scar, evaluated 
as noncompensable.  The Board also observes that the Veteran 
experiences significant impairment due to nonservice-
connected disabilities, including prostate cancer, diabetes 
mellitus, chronic obstructive pulmonary disease, coronary 
artery disease, residuals of cerebral vascular accident, 
hypertension, and hypothyroidism.  He currently resides in an 
assisted living center, and is receiving hospice care.

The competent medical evidence, including the August 2008 VA 
medical examination noted that the Veteran used a wheelchair 
to ambulate; that he was unable to perform dressing and 
undressing, bathing, grooming, and toileting; that he has 
limitation of motion of the lumbar and thoracic spines; that 
he has mild to moderate impairment of both upper extremities; 
some difficulty in self-feeding; he has urinary incontinence, 
urinary urgency, urinary frequency, nocturia, and fecal 
incontinence.  However, the August 2008 VA examination 
indicates that this impairment is primarily due to his 
nonservice-connected disabilities.  For example, it was 
specifically stated that the bladder and bowel incontinence 
were not due to the Veteran's lumbar spine condition, and 
that his symptoms were due to his nonservice-connected 
diabetes mellitus and prostate cancer.  It was noted that his 
lumbar spine condition did interfere with his ability to do 
functional activities of daily living such as house cleaning, 
yard work, and laundry.  Nevertheless, it did not prevent him 
from feeding himself, dressing self, toileting or grooming 
self.

Despite the foregoing, the Board notes that a concurrent 
August 2008 VA psychiatric examination found that the Veteran 
was incompetent for VA purposes.  The examination also 
assigned a global assessment of functioning (GAF) score of 
35, which reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA 
in 38 C.F.R. §§ 4.125, 4.130).  Moreover, it was noted on 
examination that he was disoriented to time and place; was 
not sure why he was at the examination; his thought processes 
were grossly disorganized; his memory was impaired for both 
recent and remote events; he did not have any insight about 
his emotional or physical problems at the present time; and 
he was not able to pay attention during the examination or do 
serial 7s.  The Board also notes that his current 100 percent 
rating for the service-connected major depression is intended 
to reflect total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In view of the foregoing findings regarding the service-
connected major depression, including the fact he has been 
found incompetent for VA purposes, as well as the fact that 
his service-connected arthritis of the lumbar and thoracic 
spines do impact his activities of daily living, the Board 
finds that the record indicates the Veteran is so helpless as 
a result of his service-connected disabilities that he is in 
need of the regular aid and attendance of another person.  
The Board does not dispute the fact that the medical evidence 
reflects his bladder and bowel incontinence, as well as the 
Veteran's inability to feed, dress, toilet or groom himself 
is primarily due to nonservice-connected disabilities.  
However, the Board cannot ignore the fact that the record 
still reflects the service-connected disabilities do have 
some impact upon this impairment.  Moreover, even though the 
August 2008 VA psychiatric examiner did not specifically 
opine the Veteran requires regular aid and attendance due to 
the service-connected major depression, it appears implicit 
in the finding of incompetency, and the symptomatology noted 
on that examination.

The Board further notes that the law provides that when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Moreover, in cases 
regarding the severity of service-connected disability(ies), 
the law requires resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; and where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the facts of this case reflect he is 
entitled to special monthly compensation based on the need 
for aid and attendance due to his service-connected 
disabilities.  Accordingly, the benefit sought on appeal is 
allowed.

Because the aid and attendance benefit is paid at a higher 
rate than the housebound benefit, the claim for housebound 
benefits is rendered moot, and no further analysis in this 
regard is required.

ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


